DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 8 April 2022.
Claims 19-20 are identified as being “currently amended”.  However, no amendments are indicated to have been made.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “a transportation belt comprising a recess”.  Given the Applicant’s disclosure, this limitation is deemed to be a part of the “at least one transport device” previously recited in parent claim 1.  As such, claim 10, as written, is deemed to be indefinite because it appears to be trying to add an element to the claims that was already previously recited.  For the purposes of examination, the limitation is being interpreted to be “said at least one transport device comprising a transportation belt comprising a recess”.

Regarding claim 11, the phrase “the at least one positioning belt is provided respectively on opposite sides of the applicator” is indefinite because one belt being on “opposite sides” of an applicator is not logically consistent.  The Applicant argues, in the response to the Drawing objections, that there are two positioning belts (38) shown in fig. 3.  However, the newly amended claim 11 now includes “a second positioning belt”.  This newly claimed “second positioning belt” is deemed to be the other belt (38) noted in the Applicant’s arguments and could be considered to be on an opposite side of the applicator.  However, it then would not be accurate to claim that only “the at least one positioning belt is provided respectively on opposite sides of the applicator” since the “at least one positioning belt” is separately claimed and distinct from the “second positioning belt”.

Regarding claim 13, the phrase “a belt section of the positioning belt extending at least substantially in the transport direction of the at least one positioning belt” is indefinite because it reads as if the belt extends along itself.

Regarding claim 18, the phrase, “the additional elements” in line 4 of the claim no longer has antecedent basis.  For examination purposes, this is deemed to be the previously referred to “straws”.

Regarding claim 21, the phrase “a belt section of the positioning belt extending at least substantially in the transport direction of the at least one positioning belt” is indefinite because it reads as if the belt extends along itself.

Regarding claims 19-21, each of these claims are dependent upon a rejected base claim of claim 18 and have the same indefinite subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakansson (US Patent 4,969,308).
Regarding claim 1, Hakansson discloses an application device (fig. 1; col. 6 lines 45-48) for applying additional elements (3) to packages (11) having at least one transport device (10, 71) for transporting the packages along a transport track (21), having at least one applicator (16, 17; alternatively 16, 17 and 56-58) adjustable, from a pick-up position (Position III – fig. 1) for picking up the additional elements, to an application position (Position IV – fig. 1) for applying the additional elements to the packages and back (col. 7 lines 4-25; col. 10 lines 3-15), 
wherein at least one positioning belt (9, 68 and 56-58; alternatively just 9, 68) extending at least in sections along the transport track (lower section of belt, figs. 1 and 2) of the packages is provided such that the additional elements applied to the packages are held on the packages (fig. 1; col. 10 lines 3-15) along at least a part of the transport track by the positioning belt.

Regarding claim 2, Hakansson discloses wherein at least one transportation belt (10) of the transport device (10, 71) is designed to be moved at least in sections along the transport track (21) in at least substantially the same direction (direction 21) and/or at least substantially at the same speed (col. 7 lines 26-33) as the packages (11) and/or in that the at least one positioning belt (9, 68) is designed as a belt (belt - 68, fig. 2) and/or as a chain (chain conveyor - 9, fig. 1).  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.  That noted, Hakansson is deemed to disclose all of the optional conditions.

Regarding claim 3, Hakansson discloses wherein in the region where the additional elements (3) are held (near position IV in fig. 1) on the packages (11) and/or in the region (also near position IV in fig. 1) where the at least one positioning belt (9, 68) approaches the transport track (21) of the packages, a guide device (61 or 62) guiding (col. 9 line 15 – col. 10 line 15) the positioning belt (9, 68) in the transport direction is provided, and in that the guide device is in contact (at least @ 61) with the positioning belt on the side of the positioning belt facing away from the packages.

Regarding claim 4, Hakansson discloses wherein the at least one applicator (16, 17; alternatively 16, 17 and 56-58)) is provided pivotably (fig. 1) about a pivoting axis (either #55 – col. 9 lines 15-45; or alternatively turning axis of 49 or 52’), in particular rotatably about an axis of rotation (axis of 55; or alternatively turning axis of 49 or 52’), and in that a plurality of applicators (figs. 1-2) designed as an applicator wheel (carousel seen in fig. 1) is uniformly distributed around the pivoting axis around the axis of rotation.

Regarding claim 5, Hakansson discloses wherein the at least one positioning belt (9, 68) revolves around a deflection (48 or 49) rotatable about an axis of rotation, and in that the axis of rotation (55) of the deflection and the pivoting axis or the axis of rotation of the at least one applicator are spaced apart from one another (fig. 2).

Regarding claim 6, Hakansson discloses wherein the axis of rotation of the deflection (either central axis of 48 or 49) and the pivoting axis (either #55 – col. 9 lines 15-45; or alternatively turning axis of 49 or 52’) or axis of rotation of the applicator wheel (center of carousel seen in fig. 1) are spaced apart in a direction at least substantially perpendicular to the transport track of the packages at the point of application of the additional elements on the packages, and/or in that the distance between the axis of rotation of the deflection and the axis of rotation of the applicator wheel, is less than the width, preferably is less than half of the width, of the packages and/or at least a twentieth of the width, of the packages transverse to the transport track of the packages.  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 7, Hakansson discloses that the at least one applicator (16, 17, 56-58) comprises an applicator finger (16) adjustable, in particular pivotable (via 55), in the direction of an additional element guide (15 or 62) and/or a package (11 – fig. 1), for at least partially receiving the additional element, for applying the additional element and/or for holding the additional element, and in that, preferably, the application finger is spring-loaded and/or preloaded in the direction of the additional element guide and/or the package.  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 8, Hakansson discloses wherein the at least one applicator (16, 17, 56-58) comprises, at least adjacent to the application finger (16), a guide finger (58) for guiding (col. 9 line 15 – col. 10 line 15) the additional element (3) at least partially held and received by the application finger in an interlocking manner in the transport direction of the additional element, and/or in that the application finger of the applicator and the additional element guide are designed such that the additional element is in contact with both the application finger as well as the additional element guide at least in sections before the application of additional elements to the packages.  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 9, Hakansson discloses wherein the additional element guide (15 or 62) is at the rear end in the transport direction at least substantially in contact with a package at least substantially adjacent to the surface section to be provided with the additional element.

Regarding claim 10, Hakansson discloses wherein a transportation belt (10) comprising a recess (71) is provided for transporting the packages along the transport track, and in that the transportation belt is provided on the side of the packages facing away from the at least one positioning belt (9, 68; fig. 1).

Regarding claim 11, Hakansson discloses wherein the at least one positioning belt (#9 left or right – fig. 3; and/or #68) is provided respectively on opposite sides of the applicator (16, 17, 56-58; applicator can also include #54 and 55 which serve as mounting points for 56-58 and which are on opposite sides of the belts #9 and/or 68), and in that the additional elements (3) applied to the packages are held on the packages (Position IV – fig. 1; col. 7 lines 4-25; col. 10 lines 3-15) along at least a part of the transport track by the at least one positioning belt and a second positioning belt (#9 right or left - fig. 3, col. 6 lines 52-55 - “two pairs of chain gear wheels” hold a first and second positioning belt, col. 9 lines 15-25; alternatively #68), the second positioning belt extending at least in sections along the transport track such that the additional elements applied to the packages are held on the packages along at least a part of the transport track by the positioning belt (col. 10 lines 3-15; alternatively col. 10 lines 22-55 – Belts 9 move the applicator and therefore are deemed to press, at least in part, the additional elements onto the package.  Alternatively, vacuum chain 68 holds the additional elements in place on arm 17 which applies them to the package).

Regarding claim 12, Hakansson discloses wherein the at least one positioning belt (9, 68 and 56-58) comprises holding cams (56-58) for holding the additional elements (3) on the packages (11; col. 7 lines 4-25; col. 10 lines 3-15) and in that the holding cam extends from a belt section extending at least substantially in the transport direction of the positioning belt to the side and at least in sections in the direction of the transport track of the packages (figs. 1 and 3).

Regarding claim 13, Hakansson discloses wherein a belt section of the positioning belt (9, 68 and 56-58; alternatively just 9, 68) extending at least substantially in the transport direction of the at least one positioning belt, at least one holding cam (56-58) of the positioning belt and a package respectively define at least one receiving space for an additional element (3) at least in sections along the transport track of the packages, and in that the belt section and the holding cam are in contact, respectively in sections along the transport track of the packages, on different side surfaces of the package.

Regarding claim 14, Hakansson discloses wherein the packages (11) comprise at least one surface section (right side of package 11 in fig. 1) oriented at least in sections along the transport track (21) inclined in the transport direction of the transport track and inclined in at least one transport direction of the at least one positioning belt (fig. 1), and in that the application device is provided for attaching the additional element on the inclined surface section, an in that the holding cams are provided for holding the additional elements on the inclined surface sections (fig. 1).

Regarding claim 15, Hakansson discloses wherein the at least one inclined surface section (right side of package 11 in fig. 1) is inclined at least in sections along the transport track of the packages by between 25 degrees and 65 degrees (fig. 1) in relation to the transport track and/or the at least one transport direction of the at least one positioning belt.
Alternatively, wherein the applicant may argue that the specific angle is not disclosed the Office alternatively rejects the claim limitations under 35 USC 103a noting that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the inclined section at 25 to 65 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 16, Hakansson discloses wherein the at least one inclined surface section (right side of package 11 in fig. 1) is provided in the edge region of the packages, and in that the inclined surface section is inclined between 25 degrees and 65 degrees (fig. 1) in relation to at least one adjacent side surface of the package.
Alternatively, wherein the applicant may argue that the specific angle is not disclosed the Office alternatively rejects the claim limitations under 35 USC 103a noting that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the inclined section at 25 to 65 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 17, Hakansson discloses wherein the at least one positioning belt (9, 68 and 56-58; alternatively just 9, 68) and the transport track (21) of the packages (11) approach one another in sections along the transport direction, the approaching of the positioning belt and the transport track of the packages is provided subsequently to the point of application of the additional elements (3) to the packages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakansson (US Patent 4,969,308).
Regarding claim 18, Hakansson discloses a method for applying straws (3), to packages (11), having an application device according to claim 1 (see rejection of claim 1), in which the additional elements (3) guided toward the packages are held on the packages (col. 7 lines 4-25; col. 10 lines 3-15) along at least one part of the transport track by the at least one positioning belt (9, 68 and 56-58; alternatively just 9, 68).
Hakansson does not specifically disclose that the packages (11) are cardboard composite packages.  However, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the packages of Hakansson be cardboard composite packages.  Hakansson’s packages are concerned with holding liquids.  Composite cardboard, such as that commonly associated with milk cartons, was widely known and utilized in the art at the time of effective filing.  Using composite cardboard would provide a light, cost effective and easy to shape material that would securely hold liquid for transport.

Regarding claim 19, Hakansson discloses in which the at least one positioning belt (9, 68 and 56-58; alternatively just 9, 68) is moved at least in sections along the transport track (21) in at least substantially the same direction (21) and/or at least substantially at the same speed (col. 7 lines 26-3) as the packages (11).  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 20, Hakansson discloses the at least one applicator (16, 17; alternatively 16, 17 and 56-58) is pivoted about a pivoting axis (either #55 – col. 9 lines 15-45; or alternatively turning axis of 49 or 52’), in particular rotated about an axis of rotation (axis of 55; or alternatively turning axis of 49 or 52’), and/or in which the additional element (3) to be applied by the applicator is held on an additional element guide (15 or 62) at least in sections during a pivoting movement or rotating movement of the applicator, and/or guided along the additional element guide.  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 21, Hakansson discloses in which a belt section of the positioning belt (9, 68 and 56-58; alternatively just 9, 68) extending at least substantially in the transport direction (21) of the at least one positioning belt, at least one holding cam (56-58) of the positioning belt and a surface section (right side of 11 in fig. 1) of the package inclined in relation to the transport track of the packages at least in sections along the transport track of the packages respectively form at least one receiving space for an additional element (fig. 1).
Response to Arguments
Applicant's arguments filed 8 April 2022 have been fully considered but they are not persuasive. 
The Applicant’s response to the drawing objections are noted.  While there do appear to be two belts 38, the Applicant’s amendments to claim 11 now raise other issues detailed in the rejection above.
The Applicant has not addressed some of the rejection made under 35 USC 112b.  As such, those rejections are maintained.
Regarding the prior art rejection under Hakansson, the Applicant argues the prior art does not disclose “at least one positioning belt extending at least in sections along the transport track of the packages is provided such that the additional elements applied to the packages are held on the packages, in particular pressed onto the packages along at least a part of the transport track by the positioning belt”.  The Office deems this to be clearly shown in Hakansson fig. 1, col. 10 lines 3-15, and col. 10 lines 22-55, which describes how the at least one positioning belt (#9 and/or #68) works to press the additional elements onto the package.  Belts 9 move the applicator (16, 17, 56-58) and therefore are deemed to apply/press/hold, at least in part, the additional elements onto the package.  Alternatively, vacuum chain 68 holds the additional elements in place on arm 17 which applies/presses them to the package.  The claim does not require that the belt directly contact and directly apply the additional elements.  Even if that were the case, vacuum chain 68 would still meet this narrower interpretation.
The Office is maintaining the rejection of record with respect to claim 1.  Some rejections have been modified, but only as a result of the Applicant’s amendments (notably claims 11 and 18-21).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW M TECCO/Primary Examiner, Art Unit 3731